



Exhibit 10.26
FORTERRA, INC.
GRANT NOTICE FOR 2018 STOCK INCENTIVE PLAN RESTRICTED STOCK UNIT AWARD


FOR GOOD AND VALUABLE CONSIDERATION, Forterra, Inc. (the “Company”), hereby
grants to Participant named below the number of restricted stock units specified
below (the “Award”). Each restricted stock unit represents the right to receive
one share of the Company’s common stock, par value $0.001 (the “Common Stock”),
upon the terms and subject to the conditions set forth in this Grant Notice, the
Forterra, Inc. 2018 Stock Incentive Plan (the “Plan”) and the Standard Terms and
Conditions (the “Standard Terms and Conditions”) promulgated under such Plan,
each as amended from time to time. This Award is granted pursuant to the Plan
and is subject to and qualified in its entirety by the Standard Terms and
Conditions.


Name of Participant:
 
Grant Date:
 
Number of Restricted Stock Units:
 
Vesting Schedule:
 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.


FORTERRA, INC.                    AWARD HOLDER


By:_____________________            ________________________


Name:___________________            Printed Name and Address:
Title:____________________            _______________________
_______________________
_______________________











--------------------------------------------------------------------------------






FORTERRA, INC.
STANDARD TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS


These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Forterra, Inc. 2018 Stock Incentive Plan (the “Plan”),
which are evidenced by a Grant Notice or an action of the Committee that
specifically refers to these Standard Terms and Conditions. In addition to these
Terms and Conditions, the restricted stock units shall be subject to the terms
of the Plan, which are incorporated into these Standard Terms and Conditions by
this reference. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.
1.
TERMS OF RESTRICTED STOCK UNITS

Forterra, Inc. (the “Company”), has granted to the Participant named in the
Grant Notice provided to said Participant herewith (the “Grant Notice”) an award
of a number of restricted stock units (the “Award” or the “Restricted Stock
Units”) with each Restricted Stock Unit representing the right to receive one
share of the Company’s common stock, par value $0.001 (the “Common Stock”)
specified in the Grant Notice. The Award is subject to the conditions set forth
in the Grant Notice, these Standard Terms and Conditions, and the Plan, each as
amended from time to time. For purposes of these Standard Terms and Conditions
and the Grant Notice, any reference to the Company shall include a reference to
any Subsidiary.


2.
VESTING OF RESTRICTED STOCK UNITS

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions. After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of Restricted Stock Units as set forth
in the Grant Notice. Restricted Stock Units that have vested and are no longer
subject to forfeiture are referred to herein as “Vested RSUs.” Restricted Stock
Units awarded hereunder that are not vested and remain subject to forfeiture are
referred to herein as “Unvested RSUs.” Notwithstanding anything contained in
these Standard Terms and Conditions to the contrary, upon a Participant’s
Termination of Employment due to Participant’s death, Disability or Retirement,
or upon a Termination of Employment by the Company without Cause within 24
months following the occurrence of a Change in Control, all Unvested RSUs shall
become vested on the date of such Termination of Employment. For purposes of
this Award Agreement, “Retirement” means (i) for employees, retirement from
active employment with the Company and its Subsidiaries at or after age 60 with
10 years of service recognized by the Company, or (ii) for non­employee
directors: retirement from active service with the Company after having served
as a non­employee director for at least an aggregate of three full years
(excluding any service while a full­time employee of the Company), and any
determination of the Compensation Committee of the Company’s Board of Directors
as to an individual’s Retirement shall be conclusive on all parties. Upon a
Participant’s Termination of Employment for any other reason, including a
Termination of Employment by the Company without Cause that occurs prior to the
occurrence of a Change in Control, any then Unvested RSUs held by the
Participant shall be forfeited and canceled as of the date of such Termination
of Employment. For purposes hereof, a Change in Control (as defined in the Plan)
will not be deemed to occur until such date as the Company is no longer a
controlled company of Lone Star Fund IX (U.S.), L.P.





--------------------------------------------------------------------------------





3.
RIGHTS AS STOCKHOLDER

Participant shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any RSUs unless and until shares of
Common Stock settled for such RSUs shall have been issued by the Company to
Participant (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). Notwithstanding the
foregoing, from and after the Grant Date and until the earlier of (a) the time
when the RSUs become nonforfeitable and payable in accordance with the terms
hereof or (b) the time when the Participant’s right to receive Common Stock upon
payment of RSUs is forfeited, on the date that the Company pays a cash dividend
(if any) to holders of Common Stock generally, the Participant shall be entitled
to a number of additional whole RSUs determined by dividing (i) the product of
(A) the dollar amount of the cash dividend paid per share of Common Stock on
such date and (B) the total number of RSUs (including dividend equivalents paid
thereon) previously credited to the Participant as of such date, by (ii) the
Fair Market Value per share of Common Stock on such date. Such dividend
equivalents (if any) shall be subject to the same terms and conditions and shall
be settled or forfeited in the same manner and at the same time as the RSUs to
which the dividend equivalents were credited.
4.
RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued pursuant to Vested RSUs, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.
5.
INCOME TAXES

To the extent required by applicable federal, state, local or foreign law, the
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of the
grant or vesting of the RSUs. The Company shall not be required to issue shares
or to recognize the disposition of such shares until such obligations are
satisfied.
6.
NON­TRANSFERABILITY OF AWARD

The Participant understands, acknowledges and agrees that, except as otherwise
provided in the Plan or as permitted by the Committee, the Award may not be
sold, assigned, transferred, pledged or otherwise directly or indirectly
encumbered or disposed of other than by will or the laws of descent and
distribution.
7.
OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Award. Any prior agreements, commitments or negotiations concerning the Award
are superseded.
8.
LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common





--------------------------------------------------------------------------------





Stock, if any, as shall have been issued to such person in connection with the
Award. Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.
9.
GENERAL

(a)In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.


(b)The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.


(c)These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


(d)These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.


(e)In the event of any conflict between the Grant Notice, these Standard Terms
and Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control. In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.


(f)All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion.
10.
ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.





